Exhibit 10.33

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is between XELR8, Inc. (the
“Company”) and Douglas Ridley (“Employee”), and is executed effective as of
May 2, 2008 (the “Effective Date”) in connection with and consideration of the
increased compensation and termination payment set forth herein, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

 


1.                                       SERVICES TO BE RENDERED BY EMPLOYEE. 
THE COMPANY HEREBY EMPLOYS, ENGAGES AND HIRES EMPLOYEE IN THE CAPACITY OF
PRESIDENT, AND EMPLOYEE HEREBY ACCEPTS AND AGREES TO SUCH HIRING, ENGAGEMENT AND
EMPLOYMENT.  EMPLOYEE AGREES TO PERFORM ANY AND ALL DUTIES AND TO ASSUME ANY AND
ALL RESPONSIBILITIES THAT MAY BE ASSIGNED FROM TIME TO TIME BY THE COMPANY OR
ITS AUTHORIZED AGENTS.  EMPLOYEE WILL DEVOTE HIS FULL-TIME, ENERGY AND SKILL TO
THE PERFORMANCE OF THESE DUTIES AND FOR THE BENEFIT OF THE COMPANY.  EMPLOYEE
SHALL ALSO EXERCISE DUE DILIGENCE AND CARE IN THE PERFORMANCE OF ALL DUTIES
PERFORMED FOR THE COMPANY UNDER THIS AGREEMENT.


 


2.                                       TERM; TERMINATION.


 


A.            TERM.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
COMPANY WILL EMPLOY EMPLOYEE, AND EMPLOYEE WILL SERVE THE COMPANY, FOR TWO YEARS
FROM THE EFFECTIVE DATE OF THIS AGREEMENT.  UPON THE EXPIRATION OF THE INITIAL
TERM, THIS AGREEMENT WILL AUTOMATICALLY RENEW FOR SUCCESSIVE PERIODS OF ONE YEAR
EACH, UNLESS THE COMPANY PROVIDES WRITTEN NOTICE TO EMPLOYEE OF ITS INTENTION
NOT TO RENEW THE AGREEMENT AT LEAST 90 DAYS PRIOR TO THE EXPIRATION OF THE
THEN-CURRENT TERM IN ACCORDANCE WITH SECTION 2(B)(II) BELOW.


 


B.            TERMINATION BY THE COMPANY.  EMPLOYEE’S EMPLOYMENT MAY BE
TERMINATED BY THE COMPANY DURING THE TERM OF THIS AGREEMENT ONLY AS FOLLOWS:


 


I.            AT ANY TIME WITHOUT CAUSE UPON 90 DAYS PRIOR WRITTEN NOTICE TO
EMPLOYEE;


 


II.           IN CONNECTION WITH THE EXPIRATION OF THE THEN-CURRENT TERM OF THIS
AGREEMENT WITH WRITTEN NOTICE TO EMPLOYEE AT LEAST 90 DAYS PRIOR TO SUCH
EXPIRATION DATE; AND


 


III.          AT ANY TIME WITHOUT PRIOR WRITTEN NOTICE TO EMPLOYEE FOR “CAUSE”.
TERMINATION FOR CAUSE SHALL BE DEFINED AS ANY OF THE FOLLOWING FROM AND AFTER
THE EFFECTIVE DATE:


 

(a)           Any willful breach of any material written policy of the Company
that results in material and demonstrable liability or loss to the Company or
that continues after written notice;

 

(b)           Willful failure to perform or gross negligence in connection with
the performance of Employee’s duties;

 

(c)           The engaging by Employee in conduct involving moral turpitude that
causes material and demonstrable injury, monetarily or otherwise, to the
Company, including, but not limited to, misappropriation or conversion of assets
of the Company (other than immaterial assets);

 

--------------------------------------------------------------------------------


 

(d)           Conviction of or entry of a plea of nolo contendere to a felony;

 

(e)           A material breach of this Agreement, including by engaging in
action in violation of the restrictive covenants in this Agreement;

 

(f)            Any other conduct or activity that the Chief Executive Officer
determines in good faith jeopardizes the proper conduct of the Company’s
operations if such conduct or activity continues to occur after written notice;
or

 

(g)           Death or inability to perform substantially all of the duties of
the position due to illness or disability, if such inability lasts longer than
ninety (90) days and cannot be alleviated by reasonable accommodation.

 

No act or failure to act by the Employee shall be deemed “willful” if done, or
omitted to be done, by him in good faith and with the reasonable belief that his
action or omission was in the best interest of the Company.

 


C.            TERMINATION BY EMPLOYEE.  EMPLOYEE MAY TERMINATE HIS EMPLOYMENT BY
THE COMPANY AT ANY TIME BY GIVING 90 DAYS PRIOR WRITTEN NOTICE THEREOF TO THE
COMPANY.


 


D.            EFFECT OF TERMINATION.


 


I.            TERMINATION PAYMENT.  IF EMPLOYEE’S EMPLOYMENT BY THE COMPANY IS
TERMINATED BY EMPLOYEE OR BY THE COMPANY, ALL COMPENSATION UNDER SECTION 3 OF
THIS AGREEMENT THAT HAS ACCRUED IN FAVOR OF EMPLOYEE AS OF THE DATE OF SUCH
TERMINATION, TO THE EXTENT UNPAID OR UNDELIVERED, WILL BE PAID OR DELIVERED TO
EMPLOYEE ON THE EFFECTIVE DATE OF TERMINATION.  IF EMPLOYEE’S EMPLOYMENT IS
TERMINATED PURSUANT TO SECTION 2(B)(I) OF THIS AGREEMENT, THE COMPANY WILL
CONTINUE TO PAY TO EMPLOYEE HIS ANNUAL SALARY (AT THE RATE IN EFFECT AT THE TIME
OF TERMINATION OF HIS EMPLOYMENT) AS AND WHEN THE SAME WOULD OTHERWISE BE DUE IN
ACCORDANCE WITH THIS AGREEMENT FOR THREE (3) MONTHS FROM THE EFFECTIVE DATE OF
SUCH TERMINATION, IN LIEU OF ALL OTHER AMOUNTS AND IN SETTLEMENT AND COMPLETE
RELEASE OF ALL CLAIMS THE EMPLOYEE MAY HAVE AGAINST THE COMPANY (AS SET FORTH IN
A VALID RELEASE OF THE COMPANY AND ITS AGENTS AND AFFILIATES SIGNED BY THE
EMPLOYEE).


 


II.           TERMINATION OF OBLIGATIONS OF COMPANY.  UPON TERMINATION OF
EMPLOYEE’S EMPLOYMENT PURSUANT TO SECTION 2(B) OR SECTION 2(C), AND PAYMENT OF
THE TERMINATION PAYMENT SET FORTH IN SECTION 2(D)(I), IF APPLICABLE, THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT WILL TERMINATE.


 


III.          NO TERMINATION PAYMENT.  EMPLOYEE SHALL NOT BE ENTITLED TO THE
TERMINATION PAYMENT IN THE EVENT THAT THE COMPANY TERMINATES EMPLOYEE’S
EMPLOYMENT IN CONNECTION WITH THE EXPIRATION OF THE THEN-CURRENT TERM OF THIS
AGREEMENT PURSUANT TO SECTION 2(B)(II) ABOVE OR FOR CAUSE PURSUANT TO
SECTION 2(B)(III) ABOVE, OR IF THE EMPLOYEE TERMINATES THE EMPLOYMENT PURSUANT
TO SECTION 2(C) ABOVE.


 

iv.          Effect of Termination on Vesting of Stock Options.  In the event
that Employee’s employment is terminated by the Company pursuant to
Section 2(B)(i) above, all

 

2

--------------------------------------------------------------------------------


 

unvested options owned by Employee to purchase common stock of XELR8
Holdings, Inc. shall vest as of the effective date of such termination.  In the
event that Employee’s employment is terminated by the Company in connection with
the expiration of the then-current term of this Agreement pursuant to
Section 2(B)(ii) above, Employee may exercise vested options in accordance with
the terms of the XELR8 Holdings, Inc. 2003 Stock Incentive Plan (the “Plan”). 
In the event that Employee’s employment is terminated for Cause pursuant to
Section 2(B)(iii) above, Employee will forfeit all unvested options.  Employee
may exercise vested options in accordance with the terms of the Plan.

 


3.                                       COMPENSATION; BENEFITS.


 


A.            BASE SALARY.  DURING THE TERM OF THIS AGREEMENT, THE COMPANY WILL
PAY TO EMPLOYEE BASE SALARY (“BASE SALARY”) AT THE INITIAL RATE OF $193,000 (ONE
HUNDRED NINETY THREE THOUSAND AND NO/100 DOLLARS) PER ANNUM.


 


B.            INCREASED BASE SALARY.


 


I.            FOR EACH MONTH DURING THE TERM OF THIS AGREEMENT THAT THE
COMPANY’S MONTHLY NET RECEIPTS (AS DEFINED BELOW) EXCEEDS $1,000,000 (ONE
MILLION AND NO/100 DOLLARS), EMPLOYEE’S BASE SALARY SHALL BE INCREASED TO
$220,000 (TWO HUNDRED TWENTY THOUSAND AND NO/100 DOLLARS) PER ANNUM FOR THE
FOLLOWING CALENDAR MONTH, PROVIDED THAT EMPLOYEE IS EMPLOYED BY THE COMPANY
DURING SUCH FOLLOWING CALENDAR MONTH.  WITH RESPECT TO EACH CALENDAR MONTH IN
WHICH MONTHLY NET RECEIPTS ARE LESS THAN $1,000,000, EMPLOYEE SHALL RECEIVE THE
BASE SALARY SET FORTH IN SECTION 3.A., NOTWITHSTANDING THAT EMPLOYEE MAY HAVE
PREVIOUSLY RECEIVED THE INCREASED BASE SALARY PROVIDED FOR IN THIS SECTION 3.B.


 


II.           “MONTHLY NET RECEIPTS” MEANS THE CASH RECEIPTS, EXCLUDING SHIPPING
REVENUE OF THE COMPANY FOR A CALENDAR MONTH NET OF RETURNS AND TAXES.


 


C.            ADDITIONAL BONUS.  EMPLOYEE WILL BE ELIGIBLE TO PARTICIPATE IN ANY
BONUS PROGRAM ESTABLISHED BY THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS OF THE COMPANY (THE “COMPENSATION COMMITTEE”), PROVIDED THAT EMPLOYEE
IS ELIGIBLE BY THE TERMS THEREOF TO PARTICIPATE THEREIN.


 


D.            BENEFIT PLANS.  EMPLOYEE WILL BE ENTITLED TO PARTICIPATE IN ALL
FORMAL RETIREMENT, INSURANCE, HOSPITALIZATION, DISABILITY AND OTHER EMPLOYEE
BENEFIT PLANS THAT ARE IN EXISTENCE OR MAY BE ADOPTED BY THE COMPANY OR IN WHICH
EMPLOYEES OF THE COMPANY ARE ELIGIBLE TO PARTICIPATE, PROVIDED THAT EMPLOYEE IS
ELIGIBLE BY THE TERMS THEREOF AND APPLICABLE LAW TO PARTICIPATE THEREIN.


 


E.             OPTIONS.  THE COMPANY HEREBY GRANTS TO EMPLOYEE, AS OF THE
EFFECTIVE DATE, NON-STATUTORY STOCK OPTIONS (THE “OPTIONS”) TO PURCHASE UP TO
50,000 SHARES OF THE COMPANY’S COMMON STOCK (THE “OPTION SHARES”) AT A PRICE OF
$1.18 PER SHARE.  ALL OF THE OPTIONS SHALL VEST AND BECOME EXERCISABLE, IF AT
ALL, ON THE LAST DAY OF THE FISCAL QUARTER IN WHICH THE COMPANY ACHIEVES
$6,000,000 (SIX MILLION DOLLARS) IN REVENUE WITH RESPECT TO SUCH QUARTER.

 

3

--------------------------------------------------------------------------------


 

The Options shall have a term of five years (the “Option Term”), measured from
the Effective Date, and shall accordingly expire at the close of business at the
end of the Option Term or on the date on which the option shall have been fully
exercised in accordance with this Agreement, unless sooner terminated in
accordance with the 2003 XELR8 Option Plan (the “Plan”).  The grant of the
Options under this Agreement is made pursuant to the Plan and is in all respects
governed by, limited by and subject to the terms of the Plan, except that the
Option Term has been established in the discretion of the Plan administrator.


 


F.             GENERAL.  ALL PAYMENTS UNDER THIS AGREEMENT WILL BE SUBJECT TO
APPLICABLE WITHHOLDING AND SIMILAR TAXES AND WILL, IF APPLICABLE, BE PRORATED
FOR THE APPLICABLE PERIOD.  EMPLOYEE’S BASE SALARY AND OTHER COMPENSATION WILL
BE PAID TO EMPLOYEE IN ACCORDANCE WITH THE COMPANY’S REGULAR POLICY.  THE
COMPENSATION COMMITTEE WILL, IN ITS SOLE DISCRETION, PERIODICALLY REVIEW
EMPLOYEE’S BASE SALARY AND OTHER COMPENSATION.


 


4.                                       PROTECTION OF TRADE SECRETS AND
CONFIDENTIAL INFORMATION.


 


A.            DEFINITION OF “CONFIDENTIAL INFORMATION.  “CONFIDENTIAL
INFORMATION” MEANS ALL NONPUBLIC INFORMATION CONCERNING OR ARISING FROM THE
COMPANY’S BUSINESS, INCLUDING PARTICULARLY BUT NOT BY WAY OF LIMITATION TRADE
SECRETS USED, DEVELOPED OR ACQUIRED BY THE COMPANY IN CONNECTION WITH ITS
BUSINESS; INFORMATION CONCERNING THE MANNER AND DETAILS OF THE COMPANY’S
OPERATION, ORGANIZATION AND MANAGEMENT; FINANCIAL INFORMATION AND/OR DOCUMENTS
AND NONPUBLIC POLICIES, PROCEDURES AND OTHER PRINTED OR WRITTEN MATERIAL
GENERATED OR USED IN CONNECTION WITH THE COMPANY’S BUSINESS; THE COMPANY’S
BUSINESS PLANS AND STRATEGIES; THE IDENTITIES OF THE COMPANY’S CUSTOMERS AND THE
SPECIFIC INDIVIDUAL CUSTOMER REPRESENTATIVES WITH WHOM THE COMPANY WORKS; THE
DETAILS OF THE COMPANY’S RELATIONSHIP WITH SUCH CUSTOMERS AND CUSTOMER
REPRESENTATIVES; THE IDENTITIES OF DISTRIBUTORS, CONTRACTORS AND VENDORS
UTILIZED IN THE COMPANY’S BUSINESS; THE DETAILS OF THE COMPANY’S RELATIONSHIP
WITH SUCH DISTRIBUTORS, CONTRACTORS AND VENDORS; THE NATURE OF FEES AND CHARGES
MADE TO THE COMPANY’S CUSTOMERS; NONPUBLIC FORMS, CONTRACTS AND OTHER DOCUMENTS
USED IN THE COMPANY’S BUSINESS; THE NATURE AND CONTENT OF COMPUTER SOFTWARE USED
IN THE COMPANY’S BUSINESS, WHETHER PROPRIETARY TO THE COMPANY OR USED BY THE
COMPANY UNDER LICENSE FROM A THIRD PARTY; AND ALL OTHER INFORMATION CONCERNING
THE COMPANY’S CONCEPTS, PROSPECTS, CUSTOMERS, EMPLOYEES, CONTRACTORS, EARNINGS,
PRODUCTS, SERVICES, EQUIPMENT, SYSTEMS AND/OR PROSPECTIVE AND EXECUTED CONTRACTS
AND OTHER BUSINESS ARRANGEMENTS.


 


B.            EMPLOYEE’S USE OF CONFIDENTIAL INFORMATION.  EXCEPT IN CONNECTION
WITH AND IN FURTHERANCE OF EMPLOYEE’S WORK ON THE COMPANY’S BEHALF, EMPLOYEE
SHALL NOT, WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT, AT ANY TIME, DIRECTLY OR
INDIRECTLY, USE, DISCLOSE OR OTHERWISE COMMUNICATE ANY CONFIDENTIAL INFORMATION
TO ANY PERSON OR ENTITY.


 


C.            ACKNOWLEDGMENTS.  EMPLOYEE ACKNOWLEDGES THAT DURING THE TERM OF
HIS EMPLOYMENT, EMPLOYEE WILL HAVE ACCESS TO CONFIDENTIAL INFORMATION, ALL OF
WHICH SHALL BE MADE ACCESSIBLE TO EMPLOYEE ONLY IN STRICT CONFIDENCE; THAT
UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION WILL DAMAGE THE COMPANY’S
BUSINESS; THAT CONFIDENTIAL INFORMATION WOULD BE SUSCEPTIBLE TO IMMEDIATE
COMPETITIVE APPLICATION BY A COMPETITOR OF THE COMPANY; THAT THE COMPANY’S
BUSINESS IS SUBSTANTIALLY DEPENDENT ON ACCESS TO AND THE CONTINUING SECRECY OF
CONFIDENTIAL INFORMATION; THAT CONFIDENTIAL INFORMATION IS UNIQUE TO THE COMPANY
AND KNOWN

 

4

--------------------------------------------------------------------------------


 

only to Employee, the Company and certain key employees and contractors of the
Company; that the Company shall at all times retain ownership and control of all
Confidential Information; and that the restrictions contained in this paragraph
are reasonable and necessary for the protection of the Company’s business.


 


D.            RECORDS CONTAINING CONFIDENTIAL INFORMATION.  ALL DOCUMENTS OR
OTHER RECORDS CONTAINING OR REFLECTING CONFIDENTIAL INFORMATION (“CONFIDENTIAL
DOCUMENTS”) PREPARED BY OR PROVIDED TO EMPLOYEE ARE AND SHALL REMAIN THE
COMPANY’S PROPERTY.  EXCEPT WITH THE COMPANY’S PRIOR WRITTEN CONSENT, EMPLOYEE
SHALL NOT COPY OR USE ANY CONFIDENTIAL DOCUMENT FOR ANY PURPOSE NOT RELATING
DIRECTLY TO EMPLOYEE’S WORK ON THE COMPANY’S BEHALF, OR USE, DISCLOSE OR SELL
ANY CONFIDENTIAL DOCUMENT TO ANY PARTY.  UPON THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT OR UPON THE COMPANY’S REQUEST, EMPLOYEE SHALL IMMEDIATELY DELIVER TO
THE COMPANY OR ITS DESIGNEE (AND SHALL NOT KEEP IN EMPLOYEE’S POSSESSION OR
DELIVER TO ANYONE ELSE) ALL CONFIDENTIAL DOCUMENTS AND ALL OTHER PROPERTY
BELONGING TO THE COMPANY.  THIS PARAGRAPH SHALL NOT BAR EMPLOYEE FROM COMPLYING
WITH ANY SUBPOENA OR COURT ORDER, PROVIDED THAT EMPLOYEE SHALL AT THE EARLIEST
PRACTICABLE DATE PROVIDE A COPY OF THE SUBPOENA OR COURT ORDER TO THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY.


 


E.             EMPLOYEE’S FORMER EMPLOYERS’ CONFIDENTIAL INFORMATION.  EMPLOYEE
SHALL NOT, DURING EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, IMPROPERLY USE OR
DISCLOSE TO THE COMPANY ANY PROPRIETARY INFORMATION OR TRADE SECRETS BELONGING
TO ANY FORMER EMPLOYER OR ANY THIRD PARTY AS TO WHOM EMPLOYEE OWES A DUTY OF
NONDISCLOSURE.

 

5.             Non-Solicitation.  During the term of Employee's employment and
for a period of: (a) three (3) months after termination of Employee's employment
or the expiration of the then-current term of this Agreement, if Employee is
terminated by the Company without Cause pursuant to Section 2.B.(i) or (b)
twelve (12) months after termination of Employee's employment or the expiration
of the then-current term of this Agreement, if Employee's employment terminates
for any reason other than a termination pursuant to Section 2(b)(i), Employee
shall not, without the Company's prior written consent, directly or indirectly:

 

A.            Cause or attempt to cause any employee, agent, distributor,
endorser or contractor of the Company to terminate his or her employment,
agency, distributor, endorser or contractor relationship with the Company;
interfere or attempt to interfere with the relationship between the Company and
any employee, agent, distributor, endorser or contractor of the Company or,
except with respect to contractors introduced by Employee to the Company, such
as the Company's marketing agency and its product manufacturer, hire or attempt
to hire any employee, agent, distributor, endorser or contractor of the Company;
or

 

B.            Solicit business from any customer or client served by the Company
at any point during the term of Employee's employment; or interfere or attempt
to interfere with any transaction, agreement or business relationship in which
the Company was involved at any point during the term of Employee's employment.


 


6.                                       INVENTIONS.


 


A.            DISCLOSURE.  UPON THE COMPANY’S REQUEST, EMPLOYEE SHALL PROMPTLY
DISCLOSE TO THE COMPANY, IN A MANNER SPECIFIED BY THE COMPANY IN ITS SOLE
DISCRETION, ALL IDEAS (INCLUDING NEW PRODUCTS), PROCESSES, TRADEMARKS AND
SERVICE MARKS, INVENTIONS, DISCOVERIES AND IMPROVEMENTS TO ANY OF THE FOREGOING,
THAT EMPLOYEE LEARNS OF, CONCEIVES, DEVELOPS OR CREATES ALONE OR WITH OTHERS
DURING THE TERM OF EMPLOYEE’S EMPLOYMENT (WHETHER OR NOT CONCEIVED, DEVELOPED OR
CREATED DURING WORKING HOURS) THAT DIRECTLY OR INDIRECTLY ARISES FROM OR RELATES
TO: (I) 

 

5

--------------------------------------------------------------------------------


 

the Company’s business; (ii) work performed for the Company by Employee or any
other Company employee; (iii) the use of the Company’s property or time; or
(iv) access to the Company’s Confidential Information and/or Confidential
Documents.


 


B.            ASSIGNMENT.  EMPLOYEE ASSIGNS TO THE COMPANY, WITHOUT FURTHER
CONSIDERATION, EMPLOYEE’S ENTIRE RIGHT TO ANY CONCEPT, IDEA OR INVENTION
DESCRIBED IN THE PRECEDING PARAGRAPH, WHICH SHALL BE THE SOLE AND EXCLUSIVE
PROPERTY OF THE COMPANY WHETHER OR NOT SUBJECT TO PATENT, COPYRIGHT, TRADEMARK
OR TRADE SECRET PROTECTION UNDER APPLICABLE LAW.  EMPLOYEE ALSO ACKNOWLEDGES
THAT ALL ORIGINAL WORKS OF AUTHORSHIP THAT ARE MADE BY EMPLOYEE (SOLELY OR
JOINTLY WITH OTHERS), WITHIN THE SCOPE OF EMPLOYEE’S EMPLOYMENT, AND THAT ARE
PROTECTABLE BY COPYRIGHT, ARE “WORKS MADE FOR HIRE,” AS THAT TERM IS DEFINED IN
THE UNITED STATES COPYRIGHT ACT (17 U.S.C. § 101).  TO THE EXTENT THAT ANY SUCH
WORKS, BY OPERATION OF LAW, CANNOT BE “WORKS MADE FOR HIRE,” EMPLOYEE ASSIGNS TO
THE COMPANY ALL RIGHT, TITLE AND INTEREST IN AND TO SUCH WORKS AND TO ANY
RELATED COPYRIGHTS.


 


C.            ADDITIONAL INSTRUMENTS.  EMPLOYEE SHALL PROMPTLY EXECUTE,
ACKNOWLEDGE AND DELIVER TO THE COMPANY ALL ADDITIONAL INSTRUMENTS OR DOCUMENTS
DEEMED AT ANY TIME BY THE COMPANY IN ITS SOLE DISCRETION TO BE NECESSARY TO
CARRY OUT THE INTENTIONS OF THIS PARAGRAPH.


 


7.                                       SURVIVAL.  EMPLOYEE’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL SURVIVE THE TERMINATION OF EMPLOYEE’S EMPLOYMENT AND SHALL
THEREAFTER BE ENFORCEABLE WHETHER OR NOT SUCH TERMINATION IS LATER CLAIMED OR
FOUND TO BE WRONGFUL OR TO CONSTITUTE OR RESULT IN A BREACH OF ANY CONTRACT OR
OF ANY OTHER DUTY OWED OR CLAIMED TO BE OWED BY THE COMPANY TO EMPLOYEE.


 


8.                                       REMEDIES.  EMPLOYEE ACKNOWLEDGES THAT
UPON A BREACH OF ANY OBLIGATION UNDER THIS AGREEMENT, THE COMPANY WILL SUFFER
IMMEDIATE AND IRREPARABLE HARM AND DAMAGE FOR WHICH MONEY ALONE CANNOT FULLY
COMPENSATE THE COMPANY.  EMPLOYEE THEREFORE AGREES THAT UPON SUCH BREACH OR
THREAT OF IMMINENT BREACH OF ANY OBLIGATION UNDER THIS AGREEMENT, THE COMPANY
SHALL BE ENTITLED TO, AND EMPLOYEE SHALL NOT OPPOSE ENTRY OF, A TEMPORARY
RESTRAINING ORDER, PRELIMINARY INJUNCTION, PERMANENT INJUNCTION OR OTHER
INJUNCTIVE RELIEF, WITHOUT POSTING ANY BOND OR OTHER SECURITY, BARRING EMPLOYEE
FROM VIOLATING ANY SUCH PROVISION. THIS PARAGRAPH SHALL NOT BE CONSTRUED AS AN
ELECTION OF ANY REMEDY, OR AS A WAIVER OF ANY RIGHT AVAILABLE TO THE COMPANY
UNDER THIS AGREEMENT OR THE LAW, INCLUDING THE RIGHT TO SEEK DAMAGES FROM
EMPLOYEE FOR A BREACH OF ANY PROVISION OF THIS AGREEMENT, NOR SHALL THIS
PARAGRAPH BE CONSTRUED TO LIMIT THE RIGHTS OR REMEDIES AVAILABLE UNDER COLORADO
LAW FOR ANY VIOLATION OF ANY PROVISION OF THIS AGREEMENT.


 


9.                                       MISCELLANEOUS.


 


A.            ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE COMPANY AND EMPLOYEE AND SUPERSEDES ALL PRIOR ORAL OR WRITTEN
AGREEMENTS AND UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


B.            HEIRS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON
EMPLOYEE’S HEIRS, EXECUTORS, ADMINISTRATORS OR OTHER LEGAL REPRESENTATIVES,
SHALL INURE TO THE BENEFIT OF THE COMPANY, ITS SUCCESSORS OR ASSIGNS, AND SHALL
BE FREELY ASSIGNABLE BY THE COMPANY, BUT NOT BY EMPLOYEE.

 

6

--------------------------------------------------------------------------------



 


C.            GOVERNING LAW.  THIS AGREEMENT AND ALL OTHER DISPUTES OR ISSUES
ARISING FROM OR RELATING IN ANY WAY TO THE COMPANY’S RELATIONSHIP WITH EMPLOYEE,
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF COLORADO, IRRESPECTIVE OF
THE CHOICE OF LAW RULES OF ANY JURISDICTION.


 


D.            SEVERABILITY.  IF ANY COURT OF COMPETENT JURISDICTION DECLARES ANY
PROVISION OF THIS AGREEMENT INVALID OR UNENFORCEABLE, THE REMAINDER OF THE
AGREEMENT SHALL REMAIN FULLY ENFORCEABLE.  TO THE EXTENT THAT ANY COURT
CONCLUDES THAT ANY PROVISION OF THIS AGREEMENT IS VOID OR VOIDABLE, THE COURT
SHALL REFORM SUCH PROVISION(S) TO RENDER THE PROVISION(S) ENFORCEABLE, BUT ONLY
TO THE EXTENT ABSOLUTELY NECESSARY TO RENDER THE PROVISION(S) ENFORCEABLE AND
ONLY IN VIEW OF THE PARTIES’ EXPRESS DESIRE THAT THE COMPANY BE PROTECTED TO THE
GREATEST EXTENT POSSIBLE UNDER APPLICABLE LAW FROM IMPROPER COMPETITION AND/OR
THE MISUSE OR DISCLOSURE OF TRADE SECRETS, CONFIDENTIAL DOCUMENTS AND/OR
CONFIDENTIAL INFORMATION.


 


E.             DISPUTES.  ANY ACTION ARISING FROM OR RELATING ANY WAY TO THIS
AGREEMENT, OR OTHERWISE ARISING FROM OR RELATING TO EMPLOYEE’S EMPLOYMENT WITH
THE COMPANY, SHALL BE TRIED ONLY IN THE STATE OR FEDERAL COURTS SITUATED IN
DENVER, COLORADO.  THE PARTIES CONSENT TO JURISDICTION AND VENUE IN THOSE COURTS
TO THE GREATEST EXTENT POSSIBLE UNDER LAW.  THE PREVAILING PARTY IN ANY ACTION
TO ENFORCE ANY PROVISION OF THIS AGREEMENT SHALL RECOVER ALL COSTS AND
ATTORNEYS’ FEES INCURRED IN CONNECTION WITH THE ACTION.


 

IN WITNESS WHEREOF, the undersigned has executed this Employment Agreement to be
effective as of the Effective Date.

 

EXECUTED this 2nd day of May, 2008.

 

 

 

 

 

EMPLOYEE:

 

COMPANY:

 

 

 

 

 

XELR8, INC.

 

 

 

 

 

 

/s/

Douglas Ridley

 

By

:  /s/ John D. Pougnet

Name:

Douglas Ridley

 

Name:

John D. Pougnet

Title:

President

 

Title:

Chief Executive Officer and Chief

 

 

 

Financial Officer

 

7

--------------------------------------------------------------------------------